COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Judy Coward v. H.E.B., Inc.

Appellate case number:    01-13-00773-CV

Trial court case number: 2011-24693

Trial court:              295th Judicial District Court of Harris County

       On March 25, 2014, HEB Grocery Company LP filed a Motion for Leave to File a
Surreply to Appellee’s Reply Brief. The motion is granted and the brief is considered timely filed
as of March 25, 2014.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown_________________________
                   Acting individually  Acting for the Court


Date: June 16, 2014__